Citation Nr: 1621130	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia patella, lateral release residuals from September 23, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability from December 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Entitlement to a staged initial disability rating in excess of 10 percent for chondromalacia patella, lateral release residuals from September 23, 2010 was remanded by the Board in October 2013.  In a February 2014 rating decision, the AOJ assigned a separate 10 percent rating for right knee instability from December 26, 2013.  As the benefit awarded in February 2014 is less than the maximum benefit available, the Board has jurisdiction over the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).      


FINDINGS OF FACT

1.  From September 23, 2010, the Veteran's right chondromalacia patella, lateral release residuals was characterized by painful motion but no limitation of extension and flexion was at least 60 degrees.

2.  From December 26, 2013, the Veteran's right knee instability has been characterized by no more than slight recurrent subluxation.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right chondromalacia patella, lateral release residuals, have not been met from September 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5260, 5261 (2015).

2.  The criteria for an evaluation in excess of 10 percent for right knee instability have not been met from December 26, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

The Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
 § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the October 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  There is no indication that there are relevant outstanding Social Security Administration disability records or private treatment records.  The Veteran was provided with a VA examination in order to rate his claim.  The Board finds that the examination provided the information necessary in order to rate the Veteran's claim under the rating criteria.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is in order if extension of the knee is limited to 10 degrees.  A 20 percent rating is in order if extension is limited to 15 degrees.  A 30 percent rating is in order if extension is limited to 20 degrees.  A 40 percent rating is in in order if extension is limited to 30 degrees, and a 50 percent rating is warranted if extension is limited to 45 degrees.  

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is in order if there is slight recurrent subluxation or lateral instability.  A 20 percent rating is in order if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is in order if there is severe recurrent subluxation or lateral instability.




Facts and Analysis

An October 2013 VA treatment note indicated that the Veteran complained of chronic right knee pain.  He reported that his knee flares up with pain and swelling from time to time, especially if he has had to stand on it for a long time.  The Veteran stated that he did not currently treat the knee.  He indicated that he worked part-time as a cook.

A VA examination was conducted in December 2013.  The Veteran was diagnosed with right chondromalacia patella, lateral release residuals.  He reported consistent sharp pain under the kneecap when he does a squatting motion, as well as knee pain when going up and down stairs.  After prolonged standing of about 5-6 hours, he finds that he will have a sudden sharp pain under the patella along with a feeling of the knee giving out, which he estimated occurs 6-8 times per year.  He stated that his knee was constantly swollen.  The Veteran reported flare-ups, and stated that he will wear a brace, walk carefully and avoid squatting or kneeling.

The Veteran's range of motion was 135 degrees flexion with painful motion from 135 degrees, and full extension without objective pain.  There was no additional limitation of motion after repetitive motion.  The examiner noted that the Veteran's functional impairment was less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The examiner indicated that there was slight recurrent patellar subluxation/dislocation of the right knee, and no meniscal condition.  

The Veteran's right knee disability affected his work in that prolonged standing of more than 6 hours incites a flare-up prompting the wearing of a knee brace.  The Veteran reported pain during these flare ups that causes him to curtail standing and walking activities until he can ice the knee and put on a knee brace.  The examiner concluded that it is unlikely that there is additional range of motion loss due to pain on use or during flare-ups.

The record does not reflect that the Veteran's right knee disability warrants a rating in excess of 10 percent from September 23, 2010 based on limitation of motion.  A rating in excess of 10 percent requires limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, DC 5260, 5261.  Nor is there a basis for assigning separate ratings based on having compensable limitation of flexion plus limitation of extension.  To warrant compensable ratings under each of those codes would require flexion limited to 45 degrees and extension limited by 10 degrees.  The limitation of the Veteran's range of motion does not approach these requirements.  His knee range of motion was characterized by painful motion but no limitation of extension and flexion of at least 60 degrees.  

The examiner found it unlikely that there is additional range of motion lost due to pain or flare-ups, and the Veteran has not contended such a dramatic additional limitation of motion during his flare-ups or due to functional impairment such as the DeLuca factors.  Therefore, there is no basis for a rating for limitation of motion in excess of 10 percent.  

As there is no indication of ankylosis, DC 5256 is not for consideration.  DC 5258 and 5259 are not for consideration because there is no indication of impairment of the Veteran's semilunar cartilage, and DC 5262 is not for consideration because there is no impairment of the tibia and fibula.   

The VA examination report did indicate slight recurrent patellar subluxation/dislocation on the right side, which is appropriately rated under DC 5257.  The RO assigned a separate 10 percent rating effective as of December 26, 2013, the date of the examination, for this instability.  There is no finding of recurrent patellar subluxation or dislocation in the Veteran's treatment records prior to this date, meaning that there is no basis for staging the 10 percent rating granted by the RO prior to December 26, 2013.  

A rating in excess of 10 percent for recurrent subluxation or lateral instability requires that the disability be moderate in severity.  In this case, the examination report indicated that the subluxation/dislocation was of slight severity, and there is no competent medical finding in the record of a more severe description of the Veteran's recurrent subluxation.  Therefore, the Board may not assign a rating in excess of 10 percent for the instability of the Veteran's knee.

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disabilities are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's knee pain is contemplated by the rating schedule under 38 C.F.R. § 4.40 and the DeLuca factors.  The Veteran's subluxation of the knee is contemplated by 38 C.F.R. § 4.71a, DC 5257.  The rating criteria provides for higher ratings, but as has been explained herein, the currently assigned ratings adequately describe the severity of the Veteran's disability symptoms during the period on appeal.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In this case, although the Veteran reported in an August 2010 Decision Review Officer (DRO) hearing that he was unable to pursue the physically strenuous occupations he engaged in prior to service, he also testified that he is working part-time as a cook and is pursuing a degree to allow him to find work as a teacher.  Therefore, the record as a whole does not reflect that the Veteran is unemployable due to his knee disability.  The matter of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.  

The preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the Veteran's chondromalacia patella, lateral release residuals from September 23, 2010, and a separate rating in excess of 10 percent for right knee instability from December 26, 2013.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).







ORDER

Entitlement to a staged initial disability rating in excess of 10 percent for chondromalacia patella, lateral release residuals from September 23, 2010 is denied.

Entitlement to a staged initial disability rating in excess of 10 percent for right knee instability from December 26, 2013 is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


